Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are pending in this Office action. 

Applicant's Response
In Applicant's Response dated 10/03/2022, Applicant amended Claims 1, 5 and 13; and argued against all rejections previously set forth in the Office Action dated 06/02/2022. 
Based on the claim amendments, the double patenting rejections of Claims 1-20 previously set forth are withdrawn.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8, 11-16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over PICKETT, U.S. Patent Application Publication No. 20110270740, in view of Liu et al, U.S. Patent Application Publication No. 20150134670, and further in view of Lessing et al, U.S. Patent Application Publication No. 20090172035.
Claim 1:
PICKETT discloses:
receiving an indication to create an index across multiple case nodes of a case model (see [0054][0055][0099]-[0104] → PICKETT discloses this limitation in that the system comprises a MLM (mortgage lifecycle management) system that receives indication to create an index across multiple mortgage cases); and
generating the index using a set of case instances data associated with a set of case instances managed by the electronic case management system, each of the case instances instantiated based on the case model, including indexing (see [0054][0055][0099]-[0104] → PICKETT discloses this limitation in that the MLM system includes data models that stores and analyzes mortgage information, and the MLM system generates index using mortgage related information associated with the data models in many mortgage case instances including indexing); and 
providing the generated index to a search component of the electronic case management system, the search component configured to use the generated index in responding to search queries that include search criteria across the multiple case nodes (see [0013][0101]-[0103] → PICKETT discloses this limitation in that in response to user search queries with searching criteria across multiple mortgage cases, the MLM system uses the generated index to search data models with mortgage related information across multiple mortgage cases). 
PICKETT does not explicitly disclose:
the index is a composite index; and
case nodes in a hierarchy of case nodes according to hierarchical container model; and  
the composite index spanning multiple levels in the hierarchy of case nodes, the generating the composite index including indexing the set of case instances based on attributes associated with different levels in the hierarchy of case nodes. 
However, Liu discloses:
the index is a composite index (see Liu [0051]-[0053] → Liu teaches this limitation in that the system generates composite indexes from tokens extracted from hierarchical data objects); and
case nodes in a hierarchy of case nodes according to hierarchical container model (see Liu [0051]-[0053] → Liu teaches this limitation in that the system comprises a hierarchical data objects system with multiple levels of data objects); and
the composite index spanning multiple levels in the hierarchy of case nodes, the generating the composite index including indexing a set of case instances based attributes associated with different levels in the hierarchy of case nodes (see Liu [0028][0051]-[0053][0130] →  Liu teaches this limitation in that the system generates composite indexes from tokens extracted from hierarchical data objects, wherein the composite index including data based on attributes associated with multiple levels of case nodes in the hierarchical data objects). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of PICKETT with the teachings of Liu for the purpose of efficiently querying hierarchically marked-up data based on structural features of the data using schema-less indexing approach, see Liu [0030[0031]. 
PICKETT as modified does not explicitly disclose:
for each of the case instances in the set: a data value of a first attribute of a first case node at a first level in the hierarchy, and a data value of a second attribute of a second case node at a second level in the hierarchy, the second level different from the first level, the data value of the second attribute indicating a current phase in case management processing associated with the corresponding each case instance. 
However, Lessing discloses:
for each of the case instances in the set: a data value of a first attribute of a first case node at a first level in the hierarchy, and a data value of a second attribute of a second case node at a second level in the hierarchy, the second level different from the first level, the data value of the second attribute indicating a current phase in case management processing associated with the corresponding each case instance (see Lessing [0037] and appendix B Page 85 line 7-13 →  Lessing teaches this limitation in that the system comprises a logical data model each comprising of numerous entities, attributes and relationships in a hierarchy of multiple levels, wherein each attribute describes a fact about an entity, and wherein the relationships defines the cardinality and the relationships of entities; and wherein one of the entities is Transaction Line Status, which defines the current phase of a Line Item on a transaction). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of PICKETT as modified with the teachings of Lessing for the purpose to logically model the key business information needs from an enterprise perspective to provide support to an enterprise’s critical business decision-making needs and real-time analysis of customers and activities, see Lessing [0007]-[0010]. 

Claim 2:
PICKETT as modified discloses:
wherein receiving an indication to create a composite index includes analyzing programmatically a case model definition associated with the case model to determine two or more attributes associated with two or more case nodes with respect to which a criteria to generate a composite index is satisfied (see PICKETT [0054][0055][0099]-[0104] → PICKETT as modified discloses this limitation in that the system analyzes the data model to determine two or more attributes associated with the case to index mortgage information). 

Claim 3:
PICKETT as modified discloses:
further comprising computer instructions for receiving a query that includes query terms associated with multiple case nodes and using the composite index to optimize execution of the query (see PICKETT [0010][0101] → PICKETT as modified discloses this limitation in that the system receives user search criteria regarding loans terms associated with multiple loan cases and the system index mortgage information to optimize the searching process). 

Claim 5 is essentially the same as Claim 1 except it set forth the claimed invention as a method claim and is rejected for the same reason as applied hereinabove for Claim 1. 

Claim 6 the same functions as Claim 2.  Thus PICKETT as modified discloses/teaches every element of Claim 6 as indicated in the above rejection for Claim 2.

Claim 7:
PICKETT as modified discloses:
wherein the determination to generate the composite index is based at least in part on a relationship among the two or more case nodes within the case model (see PICKETT [0061] → PICKETT as modified discloses this limitation in that the system index mortgage information based at least on a relationship among two or more loans within the mortgage system). 

Claim 8:
PICKETT as modified discloses:
wherein the determination to generate the composite index is based at least in part on the respective attribute names of the two or more attributes (see PICKETT [0061] → PICKETT as modified discloses this limitation in that the system index mortgage information based at least in part on attribute names of loans within the mortgage system). 

Claim 11:
PICKETT as modified discloses:
further comprising making the composite index available to be used to optimize searches of a plurality of case instances with which the case instance data is associated (see PICKETT [0101] → PICKETT as modified discloses this limitation in that the system index mortgage information to optimize searching mortgage information among a plurality of mortgage cases for faster mortgage solution processing times). 

Claim 12 the same functions as Claim 3.  Thus PICKETT as modified discloses/teaches every element of Claim 12 as indicated in the above rejection for Claim 3.

Claim 13 is essentially the same as Claim 1 except it set forth the claimed invention as a system claim and is rejected for the same reason as applied hereinabove for Claim 1. 

Claims 14, 15, 16, 19 and 20 perform the same functions as Claims 2, 7, 8, 11 and 3 respectively.  Thus PICKETT as modified discloses/teaches every element of Claims 14, 15, 16, 19 and 20 as indicated in the above rejection for Claims 2, 7, 8, 11 and 3 respectively. 

Claims 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over PICKETT, U.S., in view of Liu et al and Lessing et al, and further in view of Hannuksela, U.S. Patent Application Publication No. 20090119594.
Claim 9:
PICKETT as modified discloses every element of Claim 6. 
PICKETT as modified does not explicitly disclose:
wherein the determination to generate the composite index is based at least in part on a hint data included in the case model definition.
However, Hannuksela discloses:
wherein the determination to generate the composite index is based at least in part on a hint data included in the case model definition (see [0096] → Hannuksela teaches this limitation in that the system generates index based on the hint data of media sample). 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the teachings of PICKETT as modified with the teachings of Hannuksela for the purpose of retrieving user most desired search results in efficient way, see Hannuksela [0046][0047]. 

Claim 17 performs the same functions as Claim 9.  Thus PICKETT as modified discloses/teaches every element of Claim 17 as indicated in the above rejection for Claim 9. 

Claims 4, 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over PICKETT, U.S., in view of Liu et al and Lessing et al, and further in view of Anderson et al, U.S. Patent Application Publication No. 20070294272.
Claim 4:
PICKETT as modified discloses every element of Claim 1. 
PICKETT as modified does not explicitly disclose:
wherein receiving an indication to create a composite index includes determining that an execution time associated with queries of the case instance data across said hierarchical case nodes performed not using the composite index exceeded a detection threshold.
However, Anderson discloses:
wherein receiving an indication to create a composite index includes determining that an execution time associated with queries of the case instance data across said hierarchical case nodes performed not using the composite index exceeded a detection threshold (see [0055] → Anderson teaches this limitation in that the system creates an index when the query run time exceeds the threshold). 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the teachings of PICKETT as modified with the teachings of Anderson for the purpose of efficient managing of indexes to provide better information retrieval, see Anderson [0007][0008]. 

Claims 10 and 18 perform the same functions as Claim 4.  Thus PICKETT as modified discloses/teaches every element of Claims 10 and 18 as indicated in the above rejection for Claim 4. 

Response to Arguments
Applicant's arguments with respect to Claims 1-20 have been considered but are moot in view of the new grounds of rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nan Hutton whose telephone number is 571-272-1223.  The examiner can normally be reached Monday to Friday 8:00AM – 5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAN HUTTON/Primary Examiner, Art Unit 2154